Exhibit 10.4

THE SECURITIES REPRESENTED HEREBY (THE "WARRANTS") WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[Insert Dealer Name]

[Insert Dealer Address]

August [__], 2013

To: ServiceSource International, Inc.


634 Second Street
San Francisco, California 94107
Attention: [___]
Telephone No.: [___]
Facsimile No.: [___]



 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the Warrants issued by ServiceSource International, Inc.
("Company") to [_____] ("Dealer") as of the Trade Date specified below (the
"Transaction"). This letter agreement constitutes a "Confirmation" as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA"), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Company as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the "Agreement") as if
Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms

.

 

Trade Date:

August [__], 2013

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

--------------------------------------------------------------------------------



Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption "Settlement Terms"
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:

European

Seller:

Company

Buyer:

Dealer

Shares:

The common stock of Company, par value USD 0.0001 per Share (Exchange symbol
"SREV")

Number of Warrants:

[___]1. For the avoidance of doubt, the Number of Warrants shall be reduced by
any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

One Share per Warrant

Strike Price:

USD [___]

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD [___]2, except for any adjustment pursuant
to the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company's capitalization.

Premium:

USD [___]

Premium Payment Date:

August [__], 2013

Exchange:

The NASDAQ Global Select Market

Related Exchange(s):

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words "United States" before the word "exchange" in the tenth
line of such section.

Procedures for Exercise

.  

Expiration Time:

The Valuation Time

__________________

1 To be equal to (A) for the Base Warrant Confirmation, (i) the number of
Convertible Notes initially issued on the closing date for the Convertible Notes
multiplied by (ii) the initial Conversion Rate multiplied by (iii) the
applicable percentage, and (B) for the Additional Warrant Confirmation, (i) the
number of additional Convertible Notes multiplied by (ii) the initial Conversion
Rate multiplied by (iii) the applicable percentage.
2 Insert the greater of (i) book value of the Shares on the Trade Date and (ii)
the market value of the Shares on the Trade Date.

2

--------------------------------------------------------------------------------



Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an "Expiration Date" for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make reasonable
adjustments, if applicable, to the Daily Number of Warrants or shall reduce such
Daily Number of Warrants to zero for which such day shall be an Expiration Date
and shall designate a Scheduled Trading Day or a number of Scheduled Trading
Days as the Expiration Date(s) for the remaining Daily Number of Warrants or a
portion thereof for the originally scheduled Expiration Date and (ii) if the
Daily Number of Warrants for such Disrupted Day is not reduced to zero,
determine the Settlement Price for such Disrupted Day based on transactions in
the Shares on such Disrupted Day taking into account the nature and duration of
such Market Disruption Event on such day; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means. Any Scheduled Trading Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.

First Expiration Date:

November 1, 2018 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to "Market Disruption Event" below.

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to "Expiration Dates".

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

3

--------------------------------------------------------------------------------



Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clauses
(ii) and (iii) in their entirety with "(ii) an Exchange Disruption, (iii) an
Early Closure or (iv) a Regulatory Disruption; in each case that the Calculation
Agent determines is material."

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words "Scheduled Closing Time" in the
fourth line thereof.

Regulatory Disruption:

Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures, for Dealer to refrain from or decrease any market
activity in connection with the Transaction. Dealer shall notify Company as soon
as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Valuation Terms

.  

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

Each Exercise Date.

Settlement Terms

.  

Settlement Method Election:

Applicable; provided that (i) references to "Physical Settlement" in Section 7.1
of the Equity Definitions shall be replaced by references to "Net Share
Settlement"; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), and Company has the ability to pay
its debts and obligations as such debts mature; and (iii) the same election of
settlement method shall apply to all Expiration Dates hereunder.

Electing Party:

Company

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the scheduled First
Expiration Date.

Default Settlement Method:

Net Share Settlement

4

--------------------------------------------------------------------------------



Net Share Settlement:

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System and Company shall pay to Dealer any
Fractional Share Amount. Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.

Cash Settlement:

If Cash Settlement is applicable, then on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number.

 

Section 9.7 of the Equity Definitions is hereby amended by (i) replacing the
words "Number of Shares to be Delivered" with the words "Share Delivery
Quantity" in the second and third lines thereof and (ii) deleting the
parenthetical in clause (a) thereof.

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading "Bloomberg VWAP" on Bloomberg page "SREV <equity> AQR" (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the otherwise applicable Daily Number of Warrants, as
described above, then the Settlement Price for the relevant Valuation Date shall
be the volume-weighted average price per Share on such Valuation Date on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines in good faith and in a
commercially reasonable manner there is no Market Disruption Event.

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words "or cash" immediately following the
word "Shares" in the first line thereof and (ii) inserting the words "for the
Shares" immediately following the words "Settlement Cycle" in the second line
thereof.

5

--------------------------------------------------------------------------------



Other Applicable Provisions:

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable; except that all
references in such provisions to "Physically-settled" shall be read as
references to "Net Share Settled." "Net Share Settled" in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company's status as issuer of the
Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the parties hereto agree that open
market Share repurchases at prevailing market prices shall not be considered
Potential Adjustment Events. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word "and" following
clause (i)) and replacing it with the phrase "publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)" and (b) by inserting
immediately prior to the period the phrase "and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer".

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will apply.

6

--------------------------------------------------------------------------------



Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply; provided further that for
purposes of Section 12.3(d) of the Equity Definitions, only in the case of a
self-tender by Company references in the definition of Tender Offer under the
Equity Definitions to 10% shall be replaced with 20%.

Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Modified Calculation Agent Adjustment

Share-for-Combined:

Modified Calculation Agent Adjustment

Announcement Event:

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of "Merger
Event" following the definition of "Reverse Merger" therein) or Tender Offer
(such occurrence, an "Announcement Event"), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
"Announcement Event Adjustment Date") in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time such changes are in effect, including, without
limitation, if applicable, the period from the Announcement Event to the
relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent may
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines appropriate to account for such
economic effect for the relevant period, which adjustment shall be effective
immediately prior to the exercise, termination or cancellation of such Warrant,
as the case may be.

7

--------------------------------------------------------------------------------



Announcement Date:

The definition of "Announcement Date" in Section 12.1(l) of the Equity
Definitions is hereby amended by (i) replacing the words "a firm" with the word
"any" in the second and fourth lines thereof, (ii) replacing the word "leads to
the" with the words ", if completed, would lead to a" in the third and the fifth
lines thereof, (iii) replacing the words "voting shares" with the word "Shares"
in the fifth line thereof, and (iv) inserting the words "by any entity" after
the word "announcement" in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
"regulation" in the second line thereof with the words "(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),"
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word "Shares" with the phrase "Hedge Positions."

Failure to Deliver:

Not Applicable

Insolvency Filing:

Applicable

8

--------------------------------------------------------------------------------



Hedging Disruption:

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: "in the manner
contemplated by the Hedging Party on the Trade Date" and (b) inserting the
following two phrases at the end of such Section:

 

"For the avoidance of doubt, the term "equity price risk" shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms."; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words "to terminate the
Transaction", the words "or a portion of the Transaction affected by such
Hedging Disruption".

Increased Cost of Hedging:

Applicable

Loss of Stock Borrow:

Applicable

Maximum Stock Loan Rate:

100 basis points

Increased Cost of Stock Borrow:

Applicable

Initial Stock Loan Rate:

25 basis points

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

Determining Party:

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

4. Calculation Agent.

Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Company, the Calculation Agent will provide to Company by email to the email
address provided by Company in such prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Company any
proprietary or confidential data or information or any proprietary models used
by it.

9

--------------------------------------------------------------------------------



Account Details.

Account for payments to Company:

Bank: [___]

[___]
[___]
ABA#: [___]
SWIFT: [___]
Acct Name: [___]
Acct No.: [___]

Account for delivery of Shares to Counterparty:

To be provided by Company.

Account for payments to Dealer:

Bank: [___]

[___]
[___]
ABA#: [___]
SWIFT: [___]
Acct Name: [___]
Acct No.: [___]

Account for delivery of Shares to Dealer:

To be provided by Dealer.

Offices.

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Dealer for the Transaction is: [____]

[________]

[________]

[________]

 

Notices.

Address for notices or communications to Company:

To: ServiceSource International, Inc.

634 Second Street

San Francisco, California 94107

Attention: [___]

Telephone: [___]

Facsimile: [___]

Address for notices or communications to Dealer:

To: [___]

[___]

[___]

Attention: [___]

Telephone: [___]

Facsimile: [___]

Email: [___]

 

With a copy to: [___]

[___]

[___]

Attention: [___]

Telephone: [___]

Facsimile: [___]

Email: [___]

 

10

--------------------------------------------------------------------------------



Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the "Purchase Agreement"), dated as of August [__],
2013, between Company and Morgan Stanley & Co. LLC, as representative of the
Initial Purchasers party thereto, are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein. Company hereby further represents
and warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company's part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors' rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will (i) conflict with or result
in a breach of (A) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, (B) any applicable law or regulation, (C) any
order, writ, injunction or decree of any court or governmental authority or
agency, or (D) any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or (ii) constitute a
default under, or result in the creation of any lien under, any agreement or
instrument referred to in clause (i)(D) of this Section 8(b).

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the "Securities Act") or state securities laws.

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
"Warrant Shares") have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an "investment company" as such term is
defined in the Investment Company Act of 1940, as amended.

Company is an "eligible contract participant" (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).

Company and each of its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

No state or local (including any non-U.S. jurisdiction's) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

11

--------------------------------------------------------------------------------



Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B )will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

Other Provisions.

Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to the due incorporation, existence and good standing
of Company in Delaware, the due authorization, execution and delivery of this
Confirmation, and, in respect of the execution, delivery and performance of this
Confirmation, the absence of any conflict with or breach of any material
agreement required to be filed as an exhibit to Company's Annual Report on Form
10-K, Company's certificate of incorporation or Company's by-laws. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a "Repurchase Notice") on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [___]3 million (in the case of the first such notice) or (ii)
thereafter more than [___]4 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an "Indemnified Person") from and against any and all losses (including
losses relating to Dealer's hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 "insider", including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney's
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company's failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable and documented legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, such
Indemnified Person shall promptly notify Company in writing, and Company, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Company may designate in such proceeding and shall pay the reasonable fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject

__________________

3 To be the number of Shares outstanding that would cause Dealer's current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any Shares under pre-existing warrant transactions with
Company) to increase by 0.5%.
4 To be the number of Shares outstanding that would cause Dealer's current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any Shares under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice.

12

--------------------------------------------------------------------------------



matter of such proceeding on terms reasonably satisfactory to such Indemnified
Person. If the indemnification provided for in this paragraph is unavailable to
an Indemnified Person or insufficient in respect of any losses, claims, damages
or liabilities referred to therein, then Company under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) in violation of the
Exchange Act.

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company's consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party. If at any time
at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an "Excess Ownership Position"), Dealer, acting in good faith, is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
"Terminated Portion"), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Warrants equal to the number of Warrants underlying
the Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company were not the Affected Party). The "Section 16 Percentage"
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The "Warrant Equity Percentage" as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The "Share Amount" as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a "Dealer Person") under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares ("Applicable
Restrictions"), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its

13

--------------------------------------------------------------------------------



reasonable discretion. The "Applicable Share Limit" means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer's obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company only to the extent of any such
performance.

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or distribution (whether or not extraordinary) occurs with respect to
the Shares (an "Ex-Dividend Date"), then the Calculation Agent will adjust any
of the Strike Price, Number of Warrants and/or Daily Number of Warrants to
preserve the fair value of the Warrants to Dealer after taking into account such
dividend.

Role of Agent. [Insert relevant Dealer agency language]

Additional Provisions.

Amendments to the Equity Definitions:

Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words "a diluting or concentrative" and replacing them with the words "a
material"; and adding the phrase "or Warrants" at the end of the sentence.

Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words "a diluting or concentrative" with "an" in the fifth line thereof, (x)
adding the phrase "or Warrants" after the words "the relevant Shares" in the
same sentence, (y) deleting the words "diluting or concentrative" in the sixth
to last line thereof and (z) deleting the phrase "(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)" and replacing it
with the phrase "(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A), (iv) and (v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi) and (vii), adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)."

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words "a diluting or concentrative" and replacing them with the words "a
material"; and adding the phrase "or Warrants" at the end of the sentence.

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word "or" after the word "official" and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor "or (C) at
Dealer's option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer."

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

14

--------------------------------------------------------------------------------



(x) deleting (1) subsection (A) in its entirety, (2) the phrase "or (B)"
following subsection (A) and (3) the phrase "in each case" in subsection (B);
and

(y) replacing the phrase "neither the Non-Hedging Party nor the Lending Party
lends Shares" with the phrase "such Lending Party does not lend Shares" in the
penultimate sentence.

Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x) adding the word "or" immediately before subsection "(B)" and deleting the
comma at the end of subsection (A); and

(y) (1) deleting subsection (C) in its entirety, (2) deleting the word "or"
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence "The Hedging Party will
determine the Cancellation Amount payable by one party to the other." and (4)
deleting clause (X) in the final sentence.

Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction shall be deemed the
sole Affected Transaction (provided that with respect to any Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, in which case the remainder of the Transaction shall
continue in full force and effect):

A "person" or "group" within the meaning of Section 13(d) of the Exchange Act,
other than Company, its subsidiaries and its and their employee benefit plans,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
"beneficial owner," as defined in Rule 13d-3 under the Exchange Act, of the
common equity of Company representing more than 50% of the voting power of such
common equity.

The consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets; (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets; or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company's subsidiaries;
provided, however, that any merger of Company solely for the purpose of changing
its jurisdiction of incorporation that results in a reclassification, conversion
or exchange of outstanding Shares solely into shares of common stock of the
surviving entity shall not constitute an Additional Termination Event pursuant
to this clause (B). Notwithstanding the foregoing, any transaction or
transactions set forth in clause (A) above or this clause (B) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made in respect of
dissenters' appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors)

15

--------------------------------------------------------------------------------



or will be so listed or quoted when issued or exchanged in connection with such
transaction or transactions, and (y) as a result of such transaction or
transactions, the Shares will consist of such consideration, excluding cash
payments for fractional Shares and cash payments made in respect of dissenters'
appraisal rights.

Company's stockholders approve any plan or proposal for the liquidation or
dissolution of Company.

Company's common stock ceases to be listed or quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors).

Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

Default by Company or any of its significant subsidiaries (as defined below)
with respect to any mortgage, agreement or other instrument under which there
may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of $25.0 million (or its foreign
currency equivalent) in the aggregate of Company and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being declared due and payable or (ii)
constituting a failure to pay the principal of any such indebtedness when due
and payable at its stated maturity, upon required repurchase, upon declaration
of acceleration or otherwise, and, in the case of clauses (i) and (ii), such
default is not cured or waived, such acceleration is not rescinded or such
indebtedness is not paid or discharged, as the case may be, within 30 days after
notice to Company. For purposes of this Section 9(h)(ii)(F), a "significant
subsidiary" is a subsidiary that is a "significant subsidiary" as defined in
Article 1, Rule 1-02 of Regulation S-X promulgated by the Securities and
Exchange Commission; provided that in the case of a subsidiary that meets the
criteria of clause (3) thereof but not clause (1) or (2) thereof, such
subsidiary shall not be a "significant subsidiary" unless such subsidiary's
income (or loss) from continuing operations before income taxes, extraordinary
items and cumulative effect of changes in accounting principles exclusive of
amounts attributable to any non-controlling interests for the last completed
fiscal year prior to the date of such determination exceeds $10.0 million (or
its foreign currency equivalent).

No Setoff; No Collateral. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not, and shall not be, secured by any collateral. Each party
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or (B)
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a "Payment
Obligation"), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New

16

--------------------------------------------------------------------------------



York City time) on the Merger Date, Tender Offer Date, Announcement Date (in the
case of a Nationalization, Insolvency or Delisting), Early Termination Date or
date of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

Share Termination Alternative:

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the "Share Termination Payment Date") on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery

 

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).

17

--------------------------------------------------------------------------------



Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the "Exchange
Property"), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:

Inapplicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Share Termination Settled"
and all references to "Shares" shall be read as references to "Share Termination
Delivery Units". "Share Termination Settled" in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

Registration/Private Placement Procedures. If in the reasonable determination of
Dealer, based on the advice of counsel, Dealer, following any delivery of Shares
or Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being subject to restrictions on resale under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, "Restricted
Shares"), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless Dealer waives
the need for registration/private placement procedures set forth in (i) and (ii)
below. Notwithstanding the foregoing, solely in respect of any Daily Number of
Warrants exercised or deemed exercised on any Expiration Date, Company shall
elect, prior to the first Settlement Date for the First Expiration Date, a
Private Placement Settlement or Registration Settlement for all deliveries of
Restricted Shares for all such Expiration Dates which election shall be
applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

If Company elects to settle the Transaction pursuant to this clause (i) (a
"Private Placement Settlement"), then delivery of Restricted Shares by Company
shall be

18

--------------------------------------------------------------------------------



effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements of companies of comparable size, maturity and line of business, all
reasonably acceptable to Dealer. In the case of a Private Placement Settlement,
Dealer shall, subject to the execution by such recipient of customary
confidentiality agreements acceptable to Company, determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or any Settlement
Price (in the case of settlement of Shares pursuant to Section 2 above)
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above).

If Company elects to settle the Transaction pursuant to this clause (ii) (a
"Registration Settlement"), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of companies of comparable size, maturity and line of
business, all reasonably acceptable to Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the "Resale Period") commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net

19

--------------------------------------------------------------------------------



proceeds from such resale, Company shall transfer to Dealer by the open of the
regular trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
"Additional Amount") in cash or in a number of Shares ("Make-whole Shares") in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day were the "Valuation Date" for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder [and after taking into account any Shares deliverable by Dealer under
the letter agreement dated August [__], 2013 between Dealer and Company
regarding Base Warrants (the "Base Warrant Confirmation")]5, (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery [and
after taking into account any Shares deliverable by Dealer under the Base
Warrant Confirmation]6, (i) the Section 16 Percentage would exceed 7.5%, or (ii)
the Share Amount would exceed the Applicable Share Limit. If any delivery owed
to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company's obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares after the period of 6 months (or 1 year
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed from the applicable
Settlement Date or Share Termination Payment Date, in each case, shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares, Share Termination
Delivery Property or Restricted Shares, to remove, any legends referring to any
restrictions on resale under the Securities Act from such Shares, Share
Termination Delivery Property or Restricted Shares upon request by Dealer to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer. Company further agrees that (i) any Shares or Share
Termination Delivery Property delivered hereunder prior to the date that is 6
months from the Trade Date (or 1 year from

__________________

5 Insert in Additional Warrant Confirmation only.
6 Insert in Additional Warrant Confirmation only.

20

--------------------------------------------------------------------------------



the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), and (ii) any Restricted Shares at any
time before the period of 6 months (or 1 year if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed from the applicable Settlement Date or Share
Termination Payment Date, in each case, may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer, and any affiliate to which such Shares, Share Termination
Delivery Property or Restricted Shares is transferred may request removal of any
legends on such Shares, Share Termination Delivery Property or Restricted
Shares, as the case may be, pursuant to the immediately preceding sentence.
Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares, Share Termination Delivery Property or Restricted Shares
shall be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares, class of
Share Termination Delivery Property or class or Restricted Shares is in
book-entry form at DTC or such successor depositary. Notwithstanding anything to
the contrary herein, to the extent the provisions of Rule 144 of the Securities
Act or any successor rule are amended, or the applicable interpretation thereof
by the Securities and Exchange Commission or any court change after the Trade
Date, the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act or any successor rule, as in effect at the time of
delivery of the relevant Shares, Share Termination Delivery Property or
Restricted Shares.

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

Maximum Share Delivery.

Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to deliver
a number of Shares greater than two times the Number of Shares (the "Maximum
Number of Shares") to Dealer in connection with the Transaction, including,
without limitation, any Shares deliverable to Dealer as a result of any early
termination of the Transaction.

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares (such deficit, the "Deficit Shares"), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Deficit Shares
have been delivered pursuant to this Section 9(p)(ii), when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Company or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
reserved for issuance in respect of other transactions prior to such date that
prior to the relevant date become no longer so reserved or (C) Company
additionally authorizes any unissued Shares that are not reserved for other
transactions; provided that in no event shall Company deliver any Shares or
Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the extent that
such delivery would cause the aggregate number of Shares and Restricted Shares
delivered to Dealer to exceed the Maximum Number of Shares.

21

--------------------------------------------------------------------------------



Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer's hedging or hedge unwind activity hereunder in light of existing
liquidity conditions to effect transactions in Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer's right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer's rights in respect of any transactions
other than the Transaction.

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a "securities contract" and a "swap agreement" as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy
Code"), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party's right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a "contractual
right" as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a "margin payment"
or "settlement payment" and a "transfer" as defined in the Bankruptcy Code.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 ("WSTAA"), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party's otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

22

--------------------------------------------------------------------------------



Early Unwind. In the event the sale of the ["Firm]7 ["Additional]8 Securities"
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Company fails to deliver to Dealer opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the "Early Unwind
Date"), the Transaction shall automatically terminate (the "Early Unwind"), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Company under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall elect (i) to purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction (the "Existing Hedge Shares") at
the aggregate price Dealer or any such affiliate paid for such Shares (the
"Early Unwind Amount") or (ii) for Dealer to sell the Existing Hedge Shares
during a period (the "Unwind Resale Period") commencing on the Exchange Business
Day following the Early Unwind Date and ending on the Exchange Business Day on
which Dealer completes the sale of all Existing Hedge Shares (and any Make-whole
Unwind Shares (as defined below), if applicable). If the Early Unwind Amount
exceeds the realized net proceeds from the sale by Dealer of the Existing Hedge
Shares, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Unwind Resale Period the amount of such excess (the "Additional
Unwind Amount"), at Company's election, in cash or in a number of Shares
("Make-whole Unwind Shares") in an amount that, based on the estimated per Share
resale value of such Make-whole Unwind Shares (as determined by the Calculation
Agent in a commercially reasonable manner), has a value equal to the Additional
Unwind Amount. The Unwind Resale Period shall continue to enable the sale of the
Make-whole Unwind Shares and this provision shall be applied successively until
the Additional Unwind Amount is equal to zero. In connection with the sale of
any Existing Hedge Shares and any Make-whole Unwind Shares pursuant to this
Section 9(v), Company shall, at its election, either (i) in order to allow
Dealer to sell such Existing Hedge Shares and such Make-whole Unwind Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in customary
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement for a registered secondary offering of equity
securities of companies comparable in size, maturity and line of business
(provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) of this sentence shall apply) or
(ii) in order to allow Dealer to sell such Existing Hedge Shares and such
Make-whole Unwind Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of companies comparable in
size, maturity and line of business, in customary form and substance reasonably
satisfactory to Dealer (it being understood and agreed that the sale price for
such Existing Hedge Shares and such Make-whole Unwind Shares pursuant to this
clause (ii) shall reflect a commercially reasonable liquidity discount from the
public market price of the Shares). In no event shall Company deliver a number
of Shares pursuant to this Section 9(v) greater than the Maximum Number of
Shares. Each of Dealer and Company represents and acknowledges to the other
that, subject to the proviso included in this Section 9(v), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

Payment by Dealer. In the event that, following payment of the Premium, (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of

__________________

7 Insert in Base Warrant Confirmation.
8 Insert in Additional Warrant Confirmation.

23

--------------------------------------------------------------------------------



the Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to deliver or receive cash in respect of the settlement of the
Transaction contemplated by this Confirmation, except in circumstances where the
cash settlement thereof is within Company's control (including, without
limitation, where an Event of Default by Company has occurred under Section
5(a)(ii) or Section 5(a)(iv) of the Agreement, where Company elects to deliver
or receive cash, where Company fails timely to elect to deliver or receive Share
Termination Delivery Property in respect of the settlement of such Transaction
or where Company has made Private Placement Settlement in accordance with
Section 9(k)(i) unavailable due to the occurrence of events within its control)
or in those circumstances in which holders of the Shares would also receive
cash.

Exemption from Registration. Each of Dealer and Company acknowledges that the
offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Company that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an "accredited investor" as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

24

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

Yours faithfully,

[_______]

 

 

 

By: _________________________________
Name:
Title:

[[__________]


as Agent



 

 

 

By: _________________________________
Name:
Title: ]

 

Accepted and confirmed
as of the Trade Date:

SERVICESOURCE INTERNATIONAL, INC.

By:

 

Authorized Signatory

Name: